DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3 are amended. Claims 4-6 are cancelled. Claims 1-3 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 112(a) have been fully considered and are persuasive. The rejections of 7/14/2022 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 7/14/2022 are overcome.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Specification
The use of the terms IQOS, Glo, and Ploom S (page 1, last paragraph), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Regarding claim 1, the claim is directed to a smoking jig. The limitations of “into which a cigarette introducing tube is inserted, the cigarette introducing tube comprising: a heating tube into which the cigarette introducing tube is inserted; an atomizer which is connected to the heating tube with a silicone having a hole interposed between the heating tube and the atomizer; a notch formed so that the cigarette is put into or taken out of the cigarette introducing tube in a transverse direction; and a hold which is provided at one end of the cigarette introducing tube; wherein the heater passes through the hole and is inserted into the cigarette; and wherein the atomizer comprises: a container which receives a liquid; and a hole supplying the liquid to a heater provided in the atomizer” are considered to be limitations regarding the intended use of the claimed smoking jig. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In the instant case, since the limitations of the cigarette introducing tube are directed to internal components of the tube and do not affect the ability of the tube to mate with a smoking jig, the limitations will be interpreted as if they required a smoking jig which is capable of accommodating some form of tube within it.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation “the cigarette introducing tube comprising: a heating tube into which the cigarette introducing tube is inserted” (lines 3-4). It is unclear how the heating tube can simultaneous be a single component of the heating tube and accommodate the cigarette introducing tube within it, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the heating tube to be inserted into the cigarette introducing tube.
There is insufficient antecedent basis for the limitation “the cigarette” (line 7) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a cigarette.
It is unclear whether the limitation “a hole” (line 9) refers to the hole of claim 5 or to a new hole, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a new hole.
There is insufficient antecedent basis for the limitation “the heater” (line 10) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a heater.
It is unclear whether the limitation “a hole” (line 13) refers to the hole of line 5 or to a new hole, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a new second hole. Claims 2 and 3 are indefinite by dependence.

Regarding claim 2, it is unclear what location of the mouthpiece is required since the cigarette introducing tube is claimed only as the intended use of the claimed smoking jig and it is unclear what orientation of the cigarette introducing tube. It is further unclear whether the mouthpiece is intended as a component of the smoking jig or of the cigarette introducing tube. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the smoking jig to have a mouthpiece at any location.

Regarding claim 3, it is unclear whether the bushing or circular space is provided on the smoking jig or the cigarette introducing tube, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the cigarette introducing tube to have the bushing or circular space at the one end. 
It is unclear whether the limitation “the hole” (lines 2-3) refers the hole or the second hole of claim 1, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the hole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faranda (US 1,730,033).

Regarding claim 1, Faranda discloses a cigarette holder having a container (figure 2, reference numeral 6) having a barrel (figure 2, reference numeral 7), which is considered to meet the claim limitation of a smoking jig. It is evident that a cigarette introducing tube could be accommodated within the barrel since the barrel is an elongated open cylinder (figure 2). The remaining limitations are directly solely to features of the cigarette introducing tube and, since such a tube could be accommodated within the barrel of the holder, are considered to not affect patentability of the smoking jig.

Regarding claim 2, Faranda discloses that the holder has a mouthpiece located opposite the plug that can be removed for cleaning (page 2, lines 23-38).

Regarding claim 3, the claim limitations are directed solely to features of the cigarette introducing tube and are therefore not relevant to the patentability of the smoking jig.

Response to Arguments
Regarding the rejections under 35 USC 102, applicant’s arguments have been fully considered but they are not persuasive. Applicant’s arguments presume that each and every limitation of the cigarette introducing tube is required by the claims, however, those limitations are not required since the cigarette introducing tube is not directly claimed but rather only as the intended use of the cigarette jig.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747